Title: To George Washington from John Sinclair, 6 February 1794
From: Sinclair, John
To: Washington, George


          
            Sir,
            Whitehall [London]-–6th Febry 1794
          
          I had the honour of receiving your Excellency’s letter by Mr Lear, with whose
            appearance & conversation I am much pleased. He comes from a good school. By this vessel I have the pleasure of sending copies of several of our
            Agricultural surveys, one or two of the best; it would be worth while to reprint, &
            circulate in america. The whole Kingdom will be completed in about 6 months from the
            commencement of the inquiry. Excuse the shortness of this
            epistle, having such a mass of matter to attend to, & believe me, with sincere
            respect & esteem, your very faithful humble Servt
          
            John Sinclair
          
          
            N.B. We recognise the good sense and steady judgement of old England, in the conduct
              of her American descendants on a late trying occasion. I have perused with much
              pleasure Mr Jefferson’s paper upon the subject. My best Compts to Mr Adams &
                him.
          
        